By the Court,

Smith, J.
This was an action commenced by the respondent against the appellant, in the circuit court of Dane county to enjoin and restrain the collection of a certain judgment rendered by a justice of the peace in the county of Columbia.
*607The principles of law and of equity involved in this action have been fully considered in this court. In the case of Merrit vs. Baldwin, 6 Wis. Rep., 439, the authorities upon cases and questions of this nature were fully consulted, and their purport fully considered.
Again at this present term we have had occasion to review them, not only in the present case, but in that of Huebsch-man vs. Baker, the opinion in which is to be filed at this term, and to which reference is also made.
But perhaps it may be well to give utterance to a principle distinguishing this case from the others named, inasmuch as it does present a marked difference in one very essential respect, which we shall now proceed to notice as it is presented in the brief of the counsel for the complainant in the court below, and the respondent here, viz:
“ The party invoking the aid of the court (of equity under the old practice) to restrain, enjoin or set aside a judgment at law, should establish:
1. “ That the judgment was obtained when no cause of action or claim existed.
2. “ That the party obtained it through fraud or imposition upon the court or party: or
3. “ That the party intended to defend the suit and was prevented by fraud of the party, or accident or mistake from doing it: and in general that he had used reasonable and ordinary diligence to defend.”
In this case it was conceded, and rightly conceded as a matter of equitable cognizance, that the party seeking to have a judgment enjoined must show by his complaint, that the judgment itself was inequitable, and that no substantial cause of action existed whereon the same could be based. For it is obvious that a court of equity will not interfere to set aside or enjoin a judgment at law for mere irregularity, or unless it was clearly apparent to the court, from the pleadings and *608proofs, that the judgment was contrary to equity and good conscience.
Taking this case therefore upon the conceded principles which are to govern it, we do not perceive how the judgment rendered in this case can be disturbed. We are arrested at the very threshold of our inquiry, by the unanswerable objection to our interference, that it by no means appears that the judgment obtained by Eaton against Wright was unjust, or at least inequitable in thej proper sense of that term. ■ On the contrary, a review of the facts in the case we apprehend would go far to establish a contrary conclusion. The fact that the complainant obtained this money (for which the judgment sought to be enjoined, was rendered) as an agent, if wrongfully obtained, cannot absolve him irom his liability to the person from whom it was thus wrongfully obtained, although he had paid it over to his principal. Story on Agency, §§ 308, 809; Lane vs. Cotton, 12 Mad. Rep. 488; Richardson vs. Kimball, 28 Maine R. 464; Story on Agency, § 311, 312, 313, et seq. and authorities cited.
In the case of Iiuebschman decided at this present term, the facts of the case, undisputed, showed most conclusively that there was not the remotest cause of action against him He positively disproved any and every conceivable fact that would go to sustain an action against him personally.
J udgment reversed.